In an action, inter alia, to impose a constructive trust on certain real property, the defendant appeals from a judgment of the Supreme Court, Queens County (Beldock, J.H.O.), dated April 19, 2004, which, after a nonjury trial, inter alia, directed him to execute a deed transferring title of the property to the plaintiff.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly imposed a constructive trust on the subject property, since the plaintiff established the elements for the imposition of a constructive trust, that is, the existence of a confidential or fiduciary relationship, a promise, a transfer in reliance thereon, and unjust enrichment (see Byrd v Brown, 208 AD2d 582 [1994]; Nockelun v Sawicki, 197 AD2d 507 [1993]).
The defendant’s remaining contentions are without merit. Schmidt, J.P., Krausman, Luciano and Mastro, JJ., concur.